87 F.3d 1325
78 A.F.T.R.2d 96-5299, 96-2 USTC  P 50,377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Floyd WRIGHT, Defendant-Appellant.
No. 95-17311.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN, JR., and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Floyd Wright appeals pro se the district court's summary judgment in favor of the United States in the government's action pursuant to 26 U.S.C. § 7402(a) and 7403 to reduce to judgment federal income tax assessments made against Wright for the years 1973 through 1975 and 1985 through 1989, to set aside as fraudulent certain conveyances of real property owned by Wright, and to foreclose federal tax liens against that property.


3
Wright does not allege error in any of the district court's rulings on the merits.   Rather, Wright's assignments of error rest on his contention that the district court lacked jurisdiction over the action because the taxing authority of the United States does not extend to individuals residing within any of the fifty states.   The district court properly rejected Wright's frivolous contentions.  See In re Becraft, 885 F.2d 547, 548 (9th Cir.1989);  Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3